Case

\OOO\]O\U'c-LL»JN»-»

NN[\)\\)NNNNNr-\»-‘>-¢o-¢»-‘o-l»-¢¢-¢»-¢\-l
CO\]O\LII-PLDN'-‘O\DOO\)C\U'\LLHN*-*O

Tanya Forsheit, Esq. (CSBN 192472)
Azita Iskandar, Esq. (CSBN 280749)

2:18-cV-09384-DSF-AS Document 32 Filed 12/28/18 Page 1 of 3 Page |D #:108

FRANK_FURT KURNIT KLEIN & SELZ P.C.

2029 Century Park East, Suite 1060
Los Angeles, Califomia 90067
Tel.: (310) 579-9600

Fax: (310) 579-9650
TForsheit@fkks.com
AIskandar@tkks.com

Attomeys for Defendant More Naturally, Inc.

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

Nelson Soto, individually and on behalf
of all others similarly situated,

Plaint;')f
v.

More Naturally, Inc. d/b/a/ More Hair
Naturally, a Califomia corporation,

Defendant.

 

 

 

Case No. 2:18-cv-09384-DSF-AS

STIPULATION TO EXTEND TIlVIE
TO RESPOND TO INITIAL
COMPLAINT BY NOT MORE
TI'[AN 30 DAYS ¥_.. R. 8-3 AND TO
EXTEND TIME O MO FOR
]C)lk%§$ CERTIFICATION BY 30

HON. DALE S. FISCHER

Complaint Served: 12/12/18
Current Response Date: 1/2/ 19
New Response Date: 2/1/19 Current
Motion Deadline: 3/12/19

New Motion Deadline: 4/1 1/ 19

PlaintiffNelson Soto (“Soto”) and More Naturally, Inc. (“More Naturally”),

by and through their respective counsel, hereby stipulate as follows:
WHEREAS this action Was filed by Soto on November 2, 2018;
WHEREAS More Naturally was served on December 12, 2018;

 

STIPULATION TO EXTEND TIME TO RESPOND AND MOVE FOR
CLASS CERTIFICATION

 

Case

\DoO"lC\Lh-D~UJN»-

NNNNNNNMNr-¢»-‘\-»>-»o-l\-¢o-l»-¢r-\»-»
OO-IO\U'l-P~L)Jl\)'_‘o\OOC|\-IO\U'I-P~WN*_‘O

 

2:18-cV-09384-DSF-AS Document 32 Filed 12/28/18 Page 2 of 3 Page |D #:109

WHEREAS, no previous extensions of time to respond to the complaint have
been requested or given;

WHEREAS, More Naturally’s response to the initial complaint is currently
due on January 2, 2019;

WHEREAS, Soto’s deadline to move for class certification, per L.R. 23-3, is
currently March 12, 2019;

IT IS I-IEREBY STIPULATED AND AGREED, by and between the
undersigned counsel, that the deadline for More Naturally to respond to the initial
complaint is extended 30 days to and including February l, 2019, and that, subject
to this Court’s approval, the deadline for Soto to move for class certification is

extended 30 days to and including April 11, 2019.

 

IT IS SO STIPULATED:
Dated: December 28, 2018 HYDE AND SWIGART APC
By: /S»IJr Joshua B. Swigart
Joshua B. Swigart
Attorneys for Plaintiff
Nelson Soto
Dated: December 28, 2018 FRANKFURT KURNIT KLEIN & SELZ PC

By: >g¢?¢¢ §§ B"
'l`anyaF rsheit

Attomeys for Defendant
More Naturally, Inc.

 

STIPULATION TO EXTEND TIME TO RESPOND AND MOVE FOR

CLASS CERTIFICATION
2

 

Case 2:18-cV-09384-DSF-AS Document 32 Filed 12/28/18 Page 3 of 3 Page |D #:110

 

1 ATTESTATION
2 Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), the filer of
3 this document hereby attests that all other signatories listed, and on whose
4 behalf the filing is submitted, concur in the filing’s content and have
5 authorized this filing.
6
7 Dated: December 28, 2018 FRANKFURT KuRNrr KLEIN & SELZ PC
s ./` "””_`
9 By: _> _
Tanya Forshelt
10 Azita Iskandar
11 Attorneys for Defendant
12 More Naturally, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
STIPULATION TO EXTEND TIME TO RESPOND AND MOVE FOR
CLASS CERTIFICATION

 

'%

 

